Citation Nr: 1810302	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-24 174	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises (COWC) of the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether debt of $1,368 from overpayment of apportionment benefits was properly created.

2.  Entitlement to a waiver of $1,368 in debt created by overpayment of apportionment benefits.

3.  Whether debt of $3,839 from overpayment of apportionment benefits was properly created.

4.  Entitlement to a waiver of $3,839 in debt created by overpayment of apportionment benefits.

5.  Whether the award of an earlier effective date for a 100 percent disability rating to the Veteran is subject to apportionment based upon the Veteran's prior imprisonment.


REPRESENTATION

Appellant:  unrepresented

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to December 1982, when he was retired on account of disability.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 COWC decision.  In December 2017, the appellant and the Veteran provided sworn testimony in support of the appeal during a video conference hearing before the undersigned Veterans Law Judge.  

Although the Veteran testified the he joins the appellant in pleading for waiver of this debt declared against the appellant, this is nonetheless considered a contested claim under the law.  Contested claims procedures are provided by governing law and regulation.  See 38 U.S.C. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500-20.504.  It appears that these procedures have been adequately followed in this case so far.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and the Veteran if further action on either of their parts is required.


REMAND

Initially, the Board observes that the calculation of the debts herein which have been declared against the appellant is murky.  We have been unable to duplicate these figures in our own review of the evidence.  We have used the figures which were referred to the Department of the Treasury for Collection to identify the debts in our discussion, although the exact creation of the amount of these debts has yet to be resolved.

Following the Veteran's disability retirement, service connection for paranoid type schizophrenia was granted, and a 70 percent disability rating was assigned.  The 70 percent rating was confirmed several times throughout the following years, and was in effect for most of the time period at issue here.  A 100 percent disability rating was later awarded, effective in December 2006.





First debt-calculated as $1,692

In November 2004, the Veteran was incarcerated for commission of a felony.  VA became aware of his incarceration in a December 2004 Bureau of Prisons cross-check.  

In August 2005, the RO wrote the Veteran proposing to reduce his VA benefits to the 10 percent service-connected disability compensation rate, effective as of January 2005.  In this letter, VA informed him his benefits would be resumed as of the date he was released from incarceration, if he notified VA within one year of his release date.  He was also informed that the withheld portion of his benefits may be apportioned to qualifying dependents during his period of incarceration upon receipt of a claim from either the Veteran or his qualifying dependents.  

The same month, the appellant wrote to the VA, requesting that the Veteran's benefits be apportioned to her and their two minor children.  She indicated that they depended upon the Veteran's VA compensation payments for their basic living expenses.  The appellant provided her financial information in November 2005.  In December 2005, the COWC awarded a special apportionment to the appellant, so as to avoid a financial hardship to the family.  The Veteran was awarded the 10 percent provided by law for the period of time that he remained incarcerated while the appellant was awarded the remaining 90 percent of his disability compensation paid at the 70 percent rate.  See 38 C.F.R. § 3.665.  

In January 2006, the VA notified the appellant and the Veteran in separate letters of this apportionment award.  Both letters contained the information that the apportionment would be immediately discontinued on the Veteran's release from incarceration.  If the parties did not live together after the Veteran's release, the appellant was told she could submit a new claim for apportionment.  

In March 2008, the Veteran wrote the RO, to inform VA that he would be released from prison in April 2008.  He requested that VA terminate the apportionment that was being paid to the appellant.  He again wrote in April 2008 with the same request.  

In October 2008, the RO stopped the apportionment to the appellant.  In the letter explaining this determination addressed to the Veteran, the RO explained that following the Veteran's release from incarceration, the apportionment was withheld to the Veteran and paid to the appellant until the date when the RO ceased paying the apportionment.  In this case, that date was October 1, 2008.  The RO also wrote to the appellant, indicating that her apportionment would be stopped beginning October 1, 2008, but that if she was not living with the Veteran, she could submit a new claim for apportionment.

The Veteran wrote to VA in October, protesting that six months of his benefit payments had gone to his wife, despite his having notified VA of his discharge from prison in a timely fashion.

In December 2008, the RO recalculated the Veteran's benefits for the time period between May 2008 and October 2008, withholding only the dependency allowance for the Veteran's wife and children, and paying the Veteran as a single Veteran for that time period.  An internal worksheet shows that the RO planned to "develop for continued apportionment."  Both the Veteran and the appellant were informed of the new calculations, the reasons therefore, and of their responsibilities to notify VA if any changes occurred.

A January 2009 referral from the VA's Debt Management Center to the COWC shows that a debt of $1,692.53 had been declared against the appellant, and that the "first letter" had been sent in December 2008.  The file does not contain a copy of this letter; however, it is clear that the appellant received it, because she mailed multiple communications to the VA in January 2009.  In these letters, she expressed her dismay at having such a debt declared, and reiterated that having to repay it would cause hardship to herself and her children.  She also clarified that she and the Veteran were not living together and that he was not contributing to the household expenses.  She requested a timely waiver of the $1,692.53 debt.  The COWC considered her request and in May 2009, granted the waiver, holding that to collect the debt would be against equity and good conscience.

Second debt-calculated as $1,368

In June 2009, the Veteran provided a copy of a divorce certificate to VA, showing that they had divorced in January 2009, after having been separated since November 2004.  The Veteran also submitted a copy of a new marriage certificate, showing he had remarried another woman in June 2009.  Lastly, the Veteran requested that VA remove the appellant as a dependent on his VA benefits.  

In November 2009, the Veteran again asked that the appellant be taken off his award.  He also indicated that he was paying child support of $530 monthly to the appellant for the care of their son, and requested that his son's dependency allowance be paid to him instead of to the appellant.

In April 2010, the RO adjusted the appellant's apportionment award, retroactively to February 2009.  The RO notified the appellant by letter that an overpayment would be created in her account representing the amount of money she was paid as the Veteran's dependent between February 2009 and March 2010, to which she was no longer entitled, as she was no longer married to the Veteran. 

In May 2010, the Veteran again requested that his son's dependency allowance be paid to him instead of to the appellant, explaining that he was under Court order to pay $530 monthly to the appellant for the son.  He also contacted his Congressman in May 2010 to complain that VA had not responded to his November 2009 request to pay his son's dependency allowance to him rather than to the appellant.

In June 2010, either the Veteran or the appellant provided to VA a copy of the child support order that the Veteran pay $530 monthly to the appellant.  Also in June, the RO notified the appellant that they proposed to discontinue the apportionment for their son, and requested that she provide any relevant financial information to VA.  The appellant then provided an Affidavit of Past Due Support showing that the Veteran had only paid $1,999 out of $5,830 due to the appellant during 2009 in Court-ordered child support.  In a second June 2010 letter, the appellant requested that the dependency allowance for their son be reinstated to her because the Veteran was "willfully not paying child support."  

In August 2010, the COWC issued a decision denying the appellant's request to have the son's dependency allowance paid to her.  In the decision, COWC mainly relied upon the facts that the appellant's income exceeded the Veteran's income, and that the child support was in the province of the Courts.  COWC accurately noted that the Veteran's failure to pay his mandated child support was the responsibility of the state court system, rather than the VA's responsibility.  

In the August 2010 letter to the appellant explaining the COWC denial, VA informed her that the terminal date for the apportionment she had been receiving was January 31, 2009.  The same letter explained that this action would create an overpayment in her account and that she would be notified by a separate letter of the exact amount.  

The appellant filed a notice of disagreement with the apportionment decision in September 2010.  

The VA's Debt Management Center informed the appellant that her debt had been calculated as $1,368, in a September 2010 letter.  The appellant immediately disputed the debt in an October 2010 statement.  

In December 2010, the COWC denied a waiver of the appellant's debt calculated as $1,368.  The letter explaining the denial indicates that the overpayment was created because the appellant failed to report she was in receipt of child support from the Veteran.  

In March 2011, the Financial Management Service of the United States Treasury informed the appellant that her unpaid delinquent debt owed to VA had been referred to the U.S. Treasury for collection.  To the original debt of $1,368 had been added fees, interest, and penalties, so that the total amount to be collected had grown to $1,751.04 as of the date of the letter.  

Third debt--calculated as $3,839

A second letter from the Treasury to the appellant in March 2011 indicates that she owed the VA $3,839, which with added fees, interest, and penalties, amounted to $4,913.92.

The appellant contacted the RO by phone in March 2011, stating that she was experiencing financial hardship and requesting an audit of her account with VA.

An April 2011 internal accounting document shows that the appellant owes VA $3,839.  Unfortunately, there is no explanation whatsoever for this amount of money or this debt contained in the claims file.  

The appellant and the Veteran both testified in support of the appellant's request for a waiver during a December 2017 hearing.  The appellant testified that she has repaid just under $7000 to VA, but believes it should not have been declared in the first place.  The Veteran indicated that the appellant had been embarrassed at work by the debt, presumably because the Treasury Department garnished her wages to recoup the debt.  The appellant testified that the recoupment had caused financial hardship as well while it was happening.

Issue involving an earlier effective date award of 100 percent compensation 

While the Veteran was still in prison, in December 2006, he filed a claim for an increased disability rating, asserting that his service-connected schizophrenia was totally disabling.  The RO did not act upon this claim until after the Veteran had been released from prison.  After obtaining a VA examination with medical opinion as to the severity of the Veteran's schizophrenia, the RO granted a 100 percent disability rating in an August 2010 decision.  The RO implemented the grant effective in August 2009, however.  After the Veteran noted that he had initially filed the claim for an increased rating in December 2006, the RO assigned an earlier effective date of December 2006 in an August 2012 decision.  

In August 2017, the appellant noted that the effective date assigned for the increased rating overlapped with the time the Veteran had been in prison, which was the time when 90 percent of his VA benefits were apportioned to her as his wife.  She requested that a commensurate portion of his increased benefits, which had been retroactively paid for the time period between December 2006 and his release from prison in April 2008, be paid to her.  The RO denied this request in an August 2017 letter.  The appellant filed a formal notice of disagreement with this determination in December 2017.

During the December 2017 hearing, the Veteran testified that he believed the appellant was entitled to a portion of his retroactive benefit based upon the fact that his VA benefits were apportioned to her during that time period between December 2006 and April 2008.  





Analysis and reasons for remand

First debt

The appellant's request for waiver of the first debt in the amount of $1,692 was granted by the COWC.  This is a final decision.  No collection of this debt may be undertaken.  

Second debt

In July 2011 the RO issued a Statement of the Case.  Unfortunately, even the most cursory review of this document shows the RO was mistaken.  The Statement of the Case discussed the debt of $1,692 which was waived by the COWC in October 2008.  The authors of this Statement demonstrated their complete misunderstanding and non comprehension of the law regarding overpayments and waivers when they stated that because the debt had been forgiven, it could not be forgiven twice, as such would cause a duplicative overpayment.  We cannot possibly over-emphasize the nonsense and fallacious reasoning involved in this Statement of the Case.  

The appellant appears to have been equally confused about the substance of the Statement of the Case, because she again requested an audit of her account in her timely-filed September 2011 substantive appeal.  Again, in an October 2012 letter, the appellant requested an audit, and expressed her belief that her declared debts had been billed in error.  

Upon remand, both an audit and a new Statement of the Case, covering the debt at issue, must be accomplished.

In our attempt to sort out the creation of this debt calculated at $1,368, the Board observes that this is a complicated situation, involving at least three retroactive recalculations of the benefits which had been apportioned to the appellant after the Veteran's release from prison.  

During the time period between May 2008 and April 2010, the RO was withholding three dependency allowances consisting of one spousal allowance and two child allowances from the Veteran's compensation benefits and was paying this withheld amount to the appellant under the special apportionment.  In April 2010, the RO retroactively removed the appellant's spousal allowance, effective as of February 2009.  In June 2010, the RO retroactively adjusted again, to pay no dependency allowance whatsoever, effective in February 2009.  There was an additional series of retroactive adjustments related to the couple's older daughter, who was removed from the allowance due to her age, then added back in after proof of school attendance, and then removed again when she married.  

Upon careful review, it seems accurate to simplify this series of retroactive calculations to the conclusion that all monies paid by VA to the appellant for the period of time after February 2009, constitute the overpayment at issue here.  Eventually, VA accurately concluded that no apportionment of the Veteran's benefits to the appellant was appropriate after February 2009, because the two were no longer married and the Veteran was otherwise obligated to support his children.  It would also appear that the overpayment was caused in part by the Veteran and the appellant's joint failure to timely inform the VA of the divorce and the accompanying child support agreement, and also by the VA's untimely implementation of these changes after VA was provided with this information.  

However, the accounting documents available for review fail to demonstrate how the figure of $1,368 was calculated.  There is no notice letter to either the appellant or the Veteran explaining how the calculation was performed available for review either.  Before VA can legally recoup a debt, it must make an initial determination regarding whether the debt is valid before deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).  In this case it appears that a debt was validly created, as the appellant was indeed paid an apportionment of the Veteran's VA benefits to which she was not entitled between February 2009 and April 2010.  It is the exact amount which she was overpaid which is difficult, if not impossible to discern.  Therefore, upon remand, the RO must attempt to identify any contemporaneous documents notifying the appellant and/or the Veteran of the calculation of the debt, and should also perform an audit to identify exactly how much money was involved in the overpayment from February 2009 to April 2010.  The audit should include a clearly-understandable explanation and the figures used should be transparent so that the appellant, the Veteran, and the Board can understand exactly what happened and how much money was involved during this time period.

Because the appellant has already repaid this debt, if the audit requested below results in a lesser amount of the debt and/or if an eventual waiver is granted by COWC, this money will need to be refunded to her. 

Third debt

The third debt, calculated in the amount of $3,839, is the most mysterious.  There is simply no supporting documentation available for review as to what this debt is about.  It is almost inconceivable that the VA would have referred a debt in this amount to the Department of the Treasury for collection without any documentation or explanation.  Therefore, either the creation of the debt was an error of gross magnitude, or there is additional paperwork which has not been associated with the claims file.  

The appellant appears to be making an argument of administrative error on the part of the VA with regard to these debts.  According to the doctrine of sole administrative error, if a debt was the result solely of administrative error, no overpayment may be charged to the Veteran for the portion of the overpayment attributable to administrative error.  Jordan v. Brown, 10 Vet. App. 171 (1997).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, sole administrative error is not present.  Id.  In Jordan, the Court also found that sole administrative error was not present if the payee knew, or should have known, that the payments were erroneous.

Upon remand, the RO must either adequately substantiate the debt or repay to the appellant the money that was already recouped from her.  If the creation of this debt is fully substantiated, then the debt should be referred to the COWC for a determination as to whether the principle of equity and good conscience supports a waiver.  

Effective date

After a notice of disagreement has been filed in any claim, the RO is required to issue a Statement of the Case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the appellant has filed a timely notice of disagreement with the determination that she was not owed a portion of the Veteran's retroactive 100 percent award, and the RO has not yet issued a Statement of the Case.  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal as to this claim, if she so desires.



Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a written paid and due audit of the Veteran's compensation accounts and the apportionments awarded to the appellant and their children for the entire period of the second debt, from February 2009 through September 2010.  This audit should show on a month-by-month basis, the amounts actually paid to the appellant and the amounts properly due, including the correct rates of the spousal dependency allowances and the child dependency allowances in 2009 and 2010.  If the debt, as audited, does not add up to $1,368, the appropriate action should be taken to determine the nature of the error(s) made in the initial declaration of the debt in that amount.

2.  When the exact amount of the debt has been determined, the RO should revisit the issue of whether it was properly created.  Then a new, accurate and appropriate Statement of the Case pertaining to the second debt of $1,368, must be issued including all governing laws and regulations and a clearly-understandable explanation regarding the creation of the debt.  

3.  If it is determined that the second debt was properly created, then the matter should be returned to the COWC for a determination as to whether the standard of equity and good conscience supports a waiver of the debt.  

If the second debt was not properly created, the money already collected from the appellant must be returned to her.

4.  Determine whether the appellant received proper notice of the third debt, to include obtaining all available documentation.  

Then review the question of creation of this debt, to include a thorough audit, as necessary.

5.  If it is determined that the third debt was properly created, then the matter should be sent or returned to the COWC for a determination as to whether the standard of equity and good conscience supports a waiver of the debt.  

If the third debt was not properly created, the money already collected from the appellant must be returned to her.

6.  The RO should furnish the appellant and the Veteran with a Statement of the Case pertaining to the issue of whether the award of an earlier effective date for a 100 percent disability rating to the Veteran is subject to apportionment based upon the Veteran's prior imprisonment.  This claim will not be returned to the Board unless the appellant perfects an appeal by filing a timely substantive appeal. 

7.  Notification of all actions taken must be provided to both parties in accordance with the contested claims procedures set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500-20.504.  

The appellant and the Veteran have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

